DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (WO 2017/194913; here the examiner uses counterpart US application 2019/0143704 for ease of paragraph # citation).
Regarding claims 1, 8, and 15, Smith teaches, “An image forming apparatus (claim 8: method; claim 15: non-transitory computer readable medium (para. [0167]))) comprising: a main body (Fig. 1, ref. # 1) on which a development cartridge is mounted (cartridge 6; alternatively, ref. # 5 and 3); a toner refilling portion (8; 7, 5, 11; para. [0065–0071]), connected to the development cartridge, to connect to a toner refill cartridge (8) inserted through a communicating portion of the main body, to receive, from the toner refill cartridge, authentication information (in 12) obtained from the toner refill cartridge, and to adjust a toner inflow from the toner refill cartridge to the development cartridge [0135]; and a controller (4; [0071]) to: determine whether to allow a toner refill using the toner refill cartridge based on the authentication information obtained from the toner refill cartridge and authentication information obtained from the image forming apparatus [0135+, 0152, 0153]; and control the toner refilling portion as a result of determination, wherein the authentication information obtained from the image forming apparatus includes authentication information received from the toner refill cartridge and stored in the image forming apparatus when the toner refill cartridge is initially connected to the image forming apparatus and after genuine product authentication of the toner refill cartridge is performed ([0135–0136, 0152]; see also [0137–0155]).” However, Smith does not appear to teach “toner/developer” as the print media agent. It would have been obvious to one skilled in the art at the time of filing to include the prescribed ink cartridge system/methods described by Smith to be alternatively used in a toner/developer print media system. 
The ordinary artisan would have been motivated to modify Smith’s invention for at least the purpose of using an alternate form of print media agent which allows speedier printing when needing to print hundreds or thousands of copies. Here the examiner takes Official Notice.
Regarding claims 2 and 9, Smith teaches, “wherein the controller is further to: compare the authentication information obtained from the toner refill cartridge with the authentication information obtained from the image forming apparatus [0153]; and as a result of the comparison, determine whether to allow the toner refill using the toner refill cartridge according to whether the authentication information obtained from the toner refill cartridge matches with the authentication information obtained from the image forming apparatus [0046, 0135, 0153].”
Regarding claims 3 and 10, Smith teaches, “wherein each of the authentication information obtained from the toner refill cartridge and the authentication information obtained from the image forming apparatus comprises identification information based on an authentication key generated based on at least one of product identification information of the toner refill cartridge and identification information of a toner provider [0135, 0154–0156].”
Regarding claims 4 and 11, Smith teaches, “wherein the controller is further to: perform toner provider authentication by using the identification information of the toner provider obtained from the toner refill cartridge, through an authentication managing server external to the image forming apparatus [0120]; compare the identification information based on an authentication key obtained from the toner refill cartridge with identification information based on an authentication key obtained from the image forming apparatus [0135, 0154–0156]; and as a result of the comparison, determine whether to allow the toner refill using the toner refill cartridge according to whether the identification information based on the authentication key obtained from the toner refill cartridge matches with the identification information based on the authentication key obtained from the image forming apparatus [0135, 0154–0156].”
Regarding claims 5 and 12, Smith teaches, “wherein the controller is further to: perform toner provider authentication by using the identification information of the toner provider which is obtained from the toner refill cartridge, through a user interface device of the image forming apparatus [0118–0120]; compare identification information based on the authentication key obtained from the toner refill cartridge with identification information based on the authentication key obtained from the image forming apparatus [0135–0136]; and as a result of the comparison, determine whether to allow the toner refill using the toner refill cartridge according to whether the identification information based on the authentication key obtained from the toner refill cartridge matches with the identification information based on the authentication key obtained from the image forming apparatus [0135, 0154–0156].”
Regarding claims 6 and 13, Smith teaches, “wherein the authentication information obtained from the image forming apparatus is stored in one of a data manager of the toner refilling portion on which the toner refill cartridge is mounted when the toner refill cartridge is connected to the image forming apparatus or a non-volatile memory of the controller [0118–0120, 0132–0137, 0155–0156, 0160].”
Regarding claims 7 and 14, Smith teaches, “wherein, before the toner refill cartridge is connected to the image forming apparatus, the authentication information obtained from the toner refill cartridge is transmitted to the toner refill cartridge from a host device and stored in the toner refill cartridge [0118–0120, 0135–0136, 0154–0156].”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming devices including systems and methods for allowing or preventing replacement of printing agent material, depending on if the cartridges are authorized/genuine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852